OPINION
RAMSEY, Chief Justice.
This is a suit for title and possession of lands in Pecos County, Texas, filed on October 6, 1969. Based on the Defendant’s Third Supplemental Motion for Summary Judgment, the trial Court granted such motion on November 20, 1970, and entered judgment for Defendants. The Plaintiffs duly filed their Notice of Appeal and the transcript was timely filed in this Court on January 19, 1971. Since the filing of the transcript, Appellants have not filed their brief as required under Rule 414, T.R.C.P. No motion has been received from Appellants to extend the time for filing their brief.
On April 26, 1971, Appellees filed their motion and brief in support thereof as allowed under Rule 416, T.R.C.P. requesting the Court to dismiss the appeal or in the alternative, to affirm the judgment of the trial Court. No reply has been received to this motion and again, no motion has been received for an extension of time to file Appellant’s brief. Due notice was given by the Court to Appellants concerning the filing of Appellees’ motion.
Under the provisions of Rule 416, T.R. C.P., this Court may, in its discretion, regard as correct the Appellees’ presentation and affirm the trial Court without examining the record. Nevertheless, we have examined the entire record and find no fundamental error.
The judgment of the trial Court is therefore affirmed.